 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Timothy Andrew Taylor,                            No. CV-18-02371-PHX-SPL (ESW)
10                  Plaintiff,                         ORDER
11   v.
12   Jesse L Jansma, et al.,
13                  Defendants.
14
15
16          Pursuant to the Court’s February 19, 2019 screening Order (Doc. 26), Plaintiff’s

17   lodged pro se civil rights Third Amended Complaint was filed (Doc. 27). The Court
18   ordered Defendants Jansma and Price to answer Plaintiff’s Fourth Amendment excessive

19   use of force claim alleged in Count One (Doc. 26 at 7). The Court further ordered Plaintiff

20   to complete service packets and complete service of process within 90 days of the filing of
21   the Third Amended Complaint (Id.). Plaintiff timely returned service packets to the Clerk
22   of Court, and the Clerk of Court forwarded the service packets to the United States Marshal

23   Service (“USMS”) for service of process on March 20, 2019.           USMS filed Process

24   Receipts and Returns as to each Defendant on May 6, 2019 (Docs. 28, 29). However,

25   personal service was not effectuated properly.

26          On May 23, 2019, Defendants filed a Motion to Dismiss for Lack of Jurisdiction
27   (Doc. 30), indicating that neither Defendant had been properly served. Plaintiff responded
28   to the Motion to Dismiss (Doc. 34) and additionally filed a Motion to Waive
 1   Summons/Notice (Doc. 31) and Motion for Extension of Time to Serve (Doc. 32).
 2   Defendants responded to Plaintiff’s motions (Doc. 33).
 3          On July 10, 2019, the Court extended the deadline to effectuate service of process
 4   to August 31, 2019, directed the Clerk of Court to forward to defense counsel waivers of
 5   service forms for Defendants Jansma and Price, and ordered defense counsel to either file
 6   the executed waivers or notify the Court that Defendants declined to waive personal service
 7   to enable the Clerk of Court to send new service packets to USMS (Doc. 35 at 2). On
 8   August 2, 2019, defense counsel filed waivers reflecting that Defendants Jansma and Price
 9   are served (Docs. 36, 37). Because the underlying issue necessitating the Motion to
10   Dismiss (Doc. 30) has now been resolved, the Court will deem the Motion to Dismiss (Doc.
11   30) withdrawn without prejudice.
12          IT IS ORDERED that Defendants Jesse L. Jansma and Charles R. Price’s Motion
13   to Dismiss (Doc. 30) is withdrawn without prejudice.
14          Dated this 29th day of August, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
